Martin, J.,

delivered the opinion of the court.
In this case the plaintiff has appealed from a judgment of the District Court, sustaining a peremptory exception or *187plea to the right of action, predicated on a final judgment rendered in the Supreme Court of the United States, on a writ of error, to the District Court of' the United States for the Eastern District of Louisiana; as forming the res juclicala on the allegations in the petition. See 8 Peters, 308.
Judgment oí' theUnited States District Court, affirmed by the Supreme Court, which concludes in these words: “Judgmentmusfc be given for the defendant, and the plaintifPspetition must be dismissed,” will be considered as final, in favor oí the defendant, and as res judicata in another action for the same demand.
Where a final judgment of the Supreme Court of the United States, is pleaded as res judicata, its correctness will not be inquired into by this court.
It is not denied, that the present claim is not identically the same,- as that which was presented to the Court of the United States ; but it is urged that the judgment which was rendered in that court, is not a judgment on the merits, but simply one of non-suit.
The judgment of the United States District Court for the Eastern- District of Louisiana, concludes in the following words: “The decree of the Spanish Governor being in favor of the defendant’s title, and made by a competent tribunal within the limits of the state, judgment must be given for the defendant, and the plaintiff’s petition must be dismissed.”
The plaintiff has urged, that the judgment of the Spanish governor, which is the apparent basis of the judgment of the United States’ District Court, is a mere nonentity, because it was rendered without any citation, appearance or presence of the party, against whom it was pronounced, and cannot be presumed to have caused a destruction of his title.
It is not for us to inquire into the correctness of the decision of the United States District Court, which appears, however, to have been confirmed by the Supreme Court of the United States. But this court cannot refrain from considering it as a final judgment on the merits, and not a judgment of non-suit, which would authorise the institution of another suit, on the same grounds and for the same cause of action.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.